DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 6/11/2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification-Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
At this time, the following title is suggested: ILLUMINATION SYSTEM FOR A MOTOR VEHICLE FOR ILLUMINATING A CARRIAGEWAY SECTION, A HEADLIGHT SYSTEM AND A MOTOR VEHICLE COMPRISING THE SAME, AND ASSOCIATED METHOD.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimaoka et al. (US 2008/0175012, previously cited on the IDS filed 6/11/2020, hereinafter “Shimaoka”).
Regarding claim 13, Shimaoka discloses an illumination system for a motor vehicle to illuminate a carriageway (an alerting illumination device 1 which is mounted to a vehicle 100; see Figs. 1A-2; Abstract; par. [0031]), comprising an information system (the illumination system 1 comprises an illumination system including a control device 190 comprising a person judging section 130 and a danger degree estimating section 170 which receive information from a camera 120, a distance sensor 140, a steering angle sensor 150, a vehicle speed sensor 160, as well as navigation data from a GPS device to provide information to a light driving device 175 to drive variable light distribution lights 180; see Figs. 1A-3; para. [0031]-[0045], [0090]), comprising a camera configured to detect environmental data (night vision camera 120; see Figs. 1A-3; para. [0031]-[0034], [0045], [0057]); and a navigation system configured to provide predictive route data (the moving direction of the vehicle 100 can be computed by using a navigation device which receives GPS signals and computes the position, in addition to the use of distance sensor 140, steering angle sensor 150, and vehicle speed sensor 160; see Figs. 1A-2; para. [0031], [0033], [0035]-[0037], [0090]), wherein the information system is configured to provide or detect a stopping point for the motor vehicle to stop (the information system uses information about a detected person 500 determined by the person judging section 130 and the danger degree estimating section 170 to determine a stopping point located at or near the nearest pedestrian; see Figs. 1A-5; para. [0033]-[0035], [0037]-[0041], [0044]-[0065]); observe other road users to recognize a right-of-way situation for an additional condition, wherein the additional condition comprises an arrival of a pedestrian on the carriageway (the system utilizes the person judging section 130 and the danger degree estimating section 170 to observe other road users H1, H2 to estimate the arrival of a pedestrian 500 at a particular point X in the roadway and determine where the vehicle should stop to avoid a collision; see Figs. 1A-5; para. [0044]-[0065]); determine a plurality of pedestrian trajectories for the additional condition (the system utilizes the person judging section 130 and the danger degree estimating section 170 to determine possible trajectories of other road users H1, H2; see Figs. 1A-5; para. [0044]-[0065]); and verify the stopping point in the right-of-way situation (see Figs. 1A-5; para. [0044]-[0065]); an illumination device configured to project a light distribution onto the carriageway, wherein the light distribution is a one-piece area that begins from a starting section next to the motor vehicle and does not extend beyond the stopping point (variable light distribution lights 180 project a light distribution in a single area which does not extend beyond the location of the detected pedestrian 500 (i.e. the stopping point), as shown in various illumination patterns depicted in Figs. 6-14; see para. [0040]-[0043], [0065]-[0089]); and a control unit configured to calculate the light distribution for the right-of-way situation in the additional condition (the person judging section 130 and danger degree estimating section 170 form a control unit 190 which calculates the light distribution necessary when a pedestrian 500 is detected; see para. [0031]-[0041], [0044]-]0065]); examine, by image processing, a face of the pedestrian (the person judging section 130 detects various characteristics of a person; see par. [0034]); determine, from the plurality of pedestrian trajectories, an associated probability of the arrival of the pedestrian on the carriageway (the system utilizes the person judging section 130 and the danger degree estimating section 170 to observe other road users H1, H2 to estimate the arrival of a pedestrian 500 at a particular point X in the roadway and determine where the vehicle should stop to avoid a collision; see Figs. 1A-5; para. [0044]-[0065]); consider a pedestrian trajectory with a highest probability for the stopping point (the system uses the person judging section 130 and the danger degree estimating section 170 to determine the trajectory of a detected pedestrian 500 to judge which pedestrian is most likely to arrive at a particular location and where the vehicle needs to stop; see Figs. 1A-5; para. [0044]-[0065]); and select the stopping point closest to the starting section when a plurality of stopping points are provided by the information system (see Figs. 1A-5; para. [0044]-[0065]).

Regarding claims 18, 19, and 20, the same rationale discussed above with regards to Claim 13 applies, mutatis mutandis, to each of Claims 18, 19, and 20, since Claims 13, 18, 19, and 20 are all directed to the same subject matter.

Regarding claim 14, Shimaoka discloses wherein the information system comprises a radar sensor, a Lidar sensor, and/or an ultrasonic sensor (distance sensor 140 uses a millimeter wave radar to detect the distance to a person detected by the person judging section 130; see Figs. 1A-2; par. [0035]).

Regarding claim 15, Shimaoka discloses wherein the one-piece area is a rectangle (the light 360 can be emitted in a rectangular illumination pattern 560; see Fig. 13; par. [0084]).

Regarding claim 16, Shimaoka discloses wherein the information system is further configured to detect a traffic sign, a barrier, and/or a crossroad as the stopping point (the system uses information about a detected person 500 determined by the person judging section 130 and the danger degree estimating section 170 to determine a stopping point located at or near the nearest pedestrian; see Figs. 1A-5; para. [0033]-[0035], [0037]-[0041], [0044]-[0065]; the Examiner notes that a person is a barrier).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shimaoka (US 2008/0175012) in view of Fujita et al. (US 2017/0255093, hereinafter “Fujita”).
However, the teachings of Shimaoka fail to disclose or fairly suggest the information system further comprises an interface for receiving environmental data from other motor vehicles.
Fujita teaches an illumination system for a motor vehicle to illuminate a carriageway (vehicular lighting apparatus 10 which is part of a vehicle 20; see Figs. 1-3, 5; para. [0034]-[0042], [0062]), comprising an information system (in-vehicle camera 110, radar 120, communication apparatus 130 combine with an ECU 200 to form an information system in the vehicle 20; see Figs. 1-3; para. [0034]-[0042], [0046]-[0047]), comprising a camera configured to detect environmental data (in-vehicle camera 110; see Fig. 1; para. [0034]-[0035], [0039], [0046]-[0047]), wherein the information system is configured to provide or detect a stopping point for the motor vehicle to stop, observer other road users to recognize a right-of-way situation for an additional condition, wherein the additional condition comprises an arrival of a pedestrian on the carriageway, determine a plurality of pedestrian trajectories for the additional condition, and verify the stopping point in the right-of-way direction (the information system uses the camera 110 and radar 120 in addition to information from other vehicles received by the communication apparatus 130 to detect where the vehicle should stop due to the presence of pedestrians and other road users whose trajectories intersect with the path of the vehicle; see Figs. 1-7; para. [0034]-[0042], [0046]-[0056], [0060]-[0079]); the information system further comprising an interface for receiving environmental data from other motor vehicles (communication apparatus 130 receives information about the surrounding environment by wireless communication with other vehicles; see Fig. 1; par. [0037], [0039], [0046]-[0047], [0070]).
Therefore, in view of Fujita, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the illumination system of Shimaoka by adding to the information system an interface for receiving environmental data from other motor vehicles. One would have been motivated to modify the known illumination system of Shimaoka by adding to the information system an interface for receiving environmental data from other motor vehicles, as taught by Fujita, in order to enable the illumination system to receive additional information from other road users themselves to supplement information already detected by the onboard information system and provide additional protection to the driver of the vehicle as well as better protect pedestrians on or near the roadway.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Hori et al. (US 2019/0202335), You (US 10,134,280), Dellock et al. (US 10,220,769), Kim (US 2018/0297470), Suzuki et al. (US 2018/0261081), Kunii et al. (US 2018/0118095), Mouri et al. (US 2018/0099604), Iwai et al. (US 2011/0068910), and Feldmeier (US 2008/0062706) all disclose illumination systems for illuminating the road in front of a vehicle which utilize one or more sensors to detect obstacles such as pedestrians, objects, etc. to control the light distribution based on the detected obstacle and any assessed danger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875